



Exhibit 10.28




FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


This First Amendment to Employment Agreement (this “Amendment”), dated as of
January 10, 2017, by and between American Campus Communities, Inc. (the
“Company”) and Jennifer Beese (“Executive”).
WHEREAS, the Company and Executive have entered into an employment agreement
dated as of October 16, 2013 (the “Employment Agreement”); and
WHEREAS, the Company and Executive desire to amend the Employment Agreement as
set forth herein.
NOW, THEREFORE, the Company and Executive agree as follows:
1.Position, Duties and Responsibilities. Section 3(a) of the Employment
Agreement is amended to delete “Executive Vice President-Operations and
Marketing” and replace it with “Executive Vice President and Chief Operating
Officer.” It is currently contemplated that Executive will report to the
President of the Company.


2.Capitalized Terms. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Employment Agreement.


3.Ratification. Except as otherwise expressly provided in this Amendment, the
Employment Agreement is hereby ratified and confirmed and shall continue in full
force and effect in accordance with its terms.


4.Counterparts. This Amendment may be executed in identical counterparts, which
when taken together shall constitute one and the same instrument. A counterpart
transmitted by facsimile shall be deemed an original for all purposes.







--------------------------------------------------------------------------------












IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
AMERICAN CAMPUS COMMUNITIES, INC.






By:    /s/ William C. Bayless, Jr.                
William C. Bayless, Jr.
Chief Executive Officer






/s/ Jennifer Beese                        
Jennifer Beese





